Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 5/18/2020 have been examined, of which claims 1, 6, 11 and 16 are independent.

Drawings
The drawings are objected to because in fig. 14 and 15, the “ptrsthMCS2” in steps 1401, 1402, 1501, 1502 appear to have typographical error or inconsistency (“ptrsrhMCS2”) in view of corresponding specification (“ptrsthMCS2”). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 

Specification
The disclosure is objected to because of the following informalities: Specification Para 107 lists the MCS threshold set and bandwidth threshold set as in table 1 and 2, however, there appears to be typographical error or inconsistency of “ptrsth” in the table compared to “ptrsrh” in the para 107.   
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, 11, 12, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 10, 13 and 14 of co-pending Application No. 16837798. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 2, 6, 7, 11, 12, 16 and 17 of instant application contain every elements of claims 1, 2, 5, 6, 9, 10, 13 and 14 of co-pending application and thus anticipates the co-pending application. The claim 1 of co-pending application recites determining and reporting at least one scheduling MCS threshold, while the instant application recites determination and sending of three (first, second and third) scheduling MCS threshold, which is considered for at least one limitation. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites “the highest modulation schemes”, which has lack of antecedent basis in claim. Further, it is unclear if “the highest” is referred to “one scheme that is highest than others” or refers to multiple schemes. Claims 2-5 are rejected based on dependency. 

Claim 3 recites “the default scheduling MCS threshold”, which has lack of antecedent basis in claim and it is unclear if it refers to the fourth scheduling MCS threshold (which is default value) or different.  

Further, claim 4 recites “the highest modulation scheme”, which is preceded by “the highest modulation schemes”, which makes it unclear which one of the schemes is further limited. Claim 5 is rejected based on dependency. 
 
 Claim 9 recites “the terminal”, which is preceded by two recitations of “a terminal” in claim 6 and 9. It is unclear, which limitation is further limited. Claim 10 is rejected for same reason. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 20100103887) in view of Yang et al. (US 20170012735) 

 Regarding claim 1, Zhu teaches a data reporting method (Para 11, abstract: endpoints 140 implements effective channel quality indication (ECQI) as a means of reporting which modulation and coding scheme levels are supported), comprising: 
determining, by a terminal device, at least a first, second, and third scheduling modulation and coding scheme (MCS) threshold associated with an MCS table (MCS table as shown in table 1; para 15: endpoint 140b determines that, with the channel type it is receiving, the highest MCS level it can support is 64QAM 1/2 and that the immediately preceding MCS level, 16QAM 3/4, cannot be supported; base station 120 is informed that it may use any MCS level below the highest MCS level (e.g., 64QAM 1/2, 16QAM 1/2, and QPSK 3/4) except for the immediately preceding MCS level (e.g., 16QAM 3/4); further para 46 also clarifies that if ECQI indicates 64QAM ½, it implies that the endpoint can receive every MCS level that requires lower SNR (e.g., QPSK 1/2, 3/4 and 16QAM 1/2 and 3/4) unless the MCS level inversion bit is set to indicate that the immediate preceding MCS level is not supported--in which case 16QAM 3/4 would be excluded; thus, the endpoint determines that 64QAM 1/2, 16QAM 1/2, QPSK ¾ and QPSK ½ from the MCS table are supported; it is noted that term “scheduling MCS threshold” is not further defined or limited in the claim for scheduling or threshold, thus the term is given broadest reasonable interpretation in light of specification as MCS level or limit used for communication, and 16QAM 1/2, QPSK ¾ and QPSK ½ are considered as first, second and third scheduling MCS threshold associated with table 1), wherein the MCS table corresponds to the highest modulation schemes supported by the terminal device (table 1, para 11: endpoint 140c may inform base station 120 which MCS levels are supported on wireless link 150c. This is typically done by reporting the highest supported MCS level with the assumption that all lower MCS levels are also supported (see Table 1 for a list of MCS levels as used in IEEE 802.16e); here, the highest modulation scheme and modulation schemes lower than highest, supported by endpoint is indicated with reference to the table 1), the MCS table is further associated with a fourth scheduling MCS threshold (table 1 shows 64QAM 1/2), and the fourth scheduling MCS threshold is a default value (para 15, 46: endpoint 140b determines that, with the channel type it is receiving, the highest MCS level it can support is 64QAM ½; the ECQI indicates this MCS level, thus considered as the fourth and default value); and 
sending, by the terminal device to a network device, the first scheduling MCS threshold, the second scheduling MCS threshold, and the third scheduling MCS threshold (Para 15: endpoint 140b may send an ECQI comprising the highest supported MCS level, 64QAM 1/2, and an MCS level inversion bit set to indicate that the immediately preceding MCS level is not supported (e.g., 16QAM 3/4 and 64QAM 1/2 are inverted).

Zhu teaches that the endpoint (terminal) determines what highest MCS it can support and further indicate if the one lower than highest is not supported. The message with this information is sent as ECQI to base station, which implies that the endpoint can support the highest MCS indicated and all the MCS in the table which 

Furthermore, Yang teaches sending, by the terminal device to a network device, the first scheduling MCS threshold, the second scheduling MCS threshold, and the third scheduling MCS threshold (fig 2, para 34, Step 21: A UE sends control signaling to an eNB, where the control signaling is used to indicate that the UE supports a second set of tables; Para 43: The CQI table in the second set of tables may be shown in Table 3, and the MCS table in the second set of tables may be shown in Table 4 or Table 5; as shown in table 3-5, the indication to support the second set includes multiple values or indexes of the MCS, coding rate and TBS; thus, sending of indication that second set of tables are supported is considered sending first, second and third index values for the supported MCS). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine highest supported MCS determination and transmission as taught by Zhu with sending the information of multiple supported MCS as a table information as taught by Yang for the benefit of improving system performance and reducing waste of feedback resources as taught by Yang in abstract.

Regarding claim 6, Zhu teaches a data reporting method (Para 11, abstract: endpoints 140 implements effective channel quality indication (ECQI) as a means of reporting which modulation and coding scheme levels are supported), comprising: 
receiving, by a network device from a terminal device, a first scheduling modulation and coding scheme MCS threshold, a second scheduling MCS threshold, and a third scheduling MCS threshold (Para 15: endpoint 140b may send an ECQI comprising the highest supported MCS level, 64QAM 1/2, and an MCS level inversion bit set to indicate that the immediately preceding MCS level is not supported (e.g., 16QAM 3/4 and 64QAM 1/2 are inverted) which are associated with an MCS table (MCS table as shown in table 1; para 15: endpoint 140b determines that, with the channel type it is receiving, the highest MCS level it can support is 64QAM 1/2 and that the immediately preceding MCS level, 16QAM 3/4, cannot be supported; base station 120 is informed that it may use any MCS level below the highest MCS level (e.g., 64QAM 1/2, 16QAM 1/2, and QPSK 3/4) except for the immediately preceding MCS level (e.g., 16QAM 3/4); further para 46 also clarifies that if ECQI indicates 64QAM ½, it implies that the endpoint can receive every MCS level that requires lower SNR (e.g., QPSK 1/2, 3/4 and 16QAM 1/2 and 3/4) unless the MCS level inversion bit is set to indicate that the immediate preceding MCS level is not supported--in which case 16QAM 3/4 would be excluded; thus, the endpoint determines that 64QAM 1/2, 16QAM 1/2, QPSK ¾ and QPSK ½ from the MCS table are supported; it is noted that term “scheduling MCS threshold” is not further defined or limited in the claim for scheduling or threshold, thus the term is given broadest reasonable interpretation in light of specification as MCS level or limit used for communication, and 16QAM 1/2, QPSK ¾ and QPSK ½ are considered as first, second and third scheduling MCS threshold associated with table 1) corresponding to a highest modulation scheme (table 1, para 11: ; wherein the MCS table is further associated with a fourth scheduling MCS threshold (table 1 shows 64QAM 1/2), and the fourth scheduling MCS threshold is a default value (para 15, 46: endpoint 140b determines that, with the channel type it is receiving, the highest MCS level it can support is 64QAM ½; the ECQI indicates this MCS level, thus considered as the fourth and default value).

Zhu teaches that the endpoint (terminal) determines what highest MCS it can support and further indicate if the one lower than highest is not supported. The message with this information is sent as ECQI to base station, which implies that the endpoint can support the highest MCS indicated and all the MCS in the table which are lower except the second highest. Thus, the endpoint sends one MCS and information of two MCS, with other three MCS being implied to be supported.

Furthermore, Yang teaches receiving, by a network device from a terminal device, a first scheduling modulation and coding scheme MCS threshold, a second scheduling MCS threshold, and a third scheduling MCS threshold (fig 2, para 34, Step 21: A UE sends control signaling to an eNB (eNB receives from the 

Regarding claim 11, Zhu teaches an apparatus (endpoint 270, fig 2), wherein the apparatus comprises a processor and a memory (processor 272 and memory 274, fig 2), the memory stores a program, and the processor is configured to execute the program (para 34-38: memory stores software and processor in conjunction with memory provides the endpoint functionality) to cause the apparatus to: 
determine a first scheduling modulation and coding scheme MCS threshold, a second scheduling MCS threshold, and a third scheduling MCS threshold which are associated with an MCS table (MCS table as shown in table 1; para 15: endpoint 140b determines that, with the channel type it is receiving, the corresponding to a highest modulation scheme supported by the apparatus (table 1, para 11: endpoint 140c may inform base station 120 which MCS levels are supported on wireless link 150c. This is typically done by reporting the highest supported MCS level with the assumption that all lower MCS levels are also supported (see Table 1 for a list of MCS levels as used in IEEE 802.16e); here, the highest modulation scheme and modulation schemes lower than highest, supported by endpoint is indicated with reference to the table 1); wherein the MCS table is further associated with a fourth scheduling MCS threshold (table 1 shows 64QAM 1/2), and the fourth scheduling MCS threshold is a default value (para 15, 46: endpoint 140b determines that, with the channel type it is receiving, the highest MCS level it can support is 64QAM ½; the ECQI indicates this MCS level, thus considered as the fourth and default value); and 
send, to a network device, the first scheduling MCS threshold, the second scheduling MCS threshold, and the third scheduling MCS threshold (Para 15: endpoint 140b may send an ECQI comprising the highest supported MCS level, 64QAM 1/2, and an MCS level inversion bit set to indicate that the immediately preceding MCS level is not supported (e.g., 16QAM 3/4 and 64QAM 1/2 are inverted).

Zhu teaches that the endpoint (terminal) determines what highest MCS it can support and further indicate if the one lower than highest is not supported. The message with this information is sent as ECQI to base station, which implies that the endpoint can support the highest MCS indicated and all the MCS in the table which are lower except the second highest. Thus, the endpoint sends one MCS and information of two MCS, with other three MCS being implied to be supported.

Furthermore, Yang teaches send, to a network device, the first scheduling MCS threshold, the second scheduling MCS threshold, and the third scheduling MCS threshold (fig 2, para 34, Step 21: A UE sends control signaling to an eNB, where the control signaling is used to indicate that the UE supports a second set of tables; Para 43: The CQI table in the second set of tables may be shown in Table 3, and the MCS table in the second set of tables may be shown in Table 4 or Table 5; 

Regarding claim 16, Zhu teaches an apparatus (base station 210, fig 2), wherein the apparatus comprises a processor and a memory (processor 212 and memory 214, fig 2), the memory stores a program, and the processor is configured to execute the program (para 26-30: memory stores software and processor in conjunction with memory provides the base station functionality) to cause the apparatus to: 
receive, from a terminal device, a first scheduling modulation and coding scheme MCS threshold, a second scheduling MCS threshold, and a third scheduling MCS threshold (Para 15: endpoint 140b may send an ECQI comprising the highest supported MCS level, 64QAM 1/2, and an MCS level inversion bit set to indicate that the immediately preceding MCS level is not supported (e.g., 16QAM 3/4 and 64QAM 1/2 are inverted) which are associated with an MCS table  (MCS table as shown in table 1; para 15: endpoint 140b determines that, with the channel corresponding to a highest modulation scheme (table 1, para 11: endpoint 140c may inform base station 120 which MCS levels are supported on wireless link 150c. This is typically done by reporting the highest supported MCS level with the assumption that all lower MCS levels are also supported (see Table 1 for a list of MCS levels as used in IEEE 802.16e); here, the highest modulation scheme and modulation schemes lower than highest, supported by endpoint is indicated with reference to the table 1); wherein the MCS table is further associated with a fourth scheduling MCS threshold (table 1 shows 64QAM 1/2), and the fourth scheduling MCS threshold is a default value (para .

Zhu teaches that the endpoint (terminal) determines what highest MCS it can support and further indicate if the one lower than highest is not supported. The message with this information is sent as ECQI to base station, which implies that the endpoint can support the highest MCS indicated and all the MCS in the table which are lower except the second highest. Thus, the endpoint sends one MCS and information of two MCS, with other three MCS being implied to be supported.

Furthermore, Yang teaches receive, from a terminal device, a first scheduling modulation and coding scheme MCS threshold, a second scheduling MCS threshold, and a third scheduling MCS threshold (fig 2, para 34, Step 21: A UE sends control signaling to an eNB (eNB receives from the UE), where the control signaling is used to indicate that the UE supports a second set of tables; Para 43: The CQI table in the second set of tables may be shown in Table 3, and the MCS table in the second set of tables may be shown in Table 4 or Table 5; as shown in table 3-5, the indication to support the second set includes multiple values or indexes of the MCS, coding rate and TBS; thus, sending of indication that second set of tables are supported is considered sending first, second and third index values for the supported MCS). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 

 Regarding claim 2, 7, 12 and 17, Zhu further teaches wherein a maximum scheduling MCS threshold in the first, second, and third scheduling MCS threshold (the endpoint supports 64QAM 1/2, 16QAM 1/2, QPSK ¾ and QPSK ½ from the MCS table as described in para 46; the 16QAM 1/2, QPSK ¾ and QPSK ½ are considered as first, second and third scheduling MCS threshold associated with table 1; where 16QAM ½ is the maximum MCS with SNR among the three) is less than or equal to 1 plus a maximum MCS index value directly corresponding to a code rate in the MCS table (as shown in table 1 and described in para 15, 46, the maximum index value supported is for the 64QAM with ½ coding rate, while the 16QAM ½ is less than the 64QAM 2/3 (next in the table)).

 Regarding claim 3, 8, 13 and 18, Zhu further teaches wherein the first scheduling MCS threshold is less than the second scheduling MCS threshold (based on the list of supported MCS and the table 1, QPSK ½ (first) is less than QPSK ¾ (second)) is less than the third scheduling MCS threshold (in table 1, QPSK ¾ (second) is less than 16QAM 1/2 (third)) is less than the default/fourth scheduling MCS threshold (in table 1, 16QAM 1/2 (third) is less than 64QAM ½ (fourth or default)).

 Regarding claim 4, 9, 14 and 19, Zhu further teaches sending, by the terminal device to the network device (or receiving, by the network device from a terminal device), the highest modulation scheme supported by the terminal device (Para 15, 46: endpoint 140b sends to base station, an ECQI comprising the highest supported MCS level, 64QAM ½), wherein the fourth scheduling MCS threshold is determined based on the highest scheduling MCS threshold supported by the terminal device (as described in para 15 and 46, the endpoint supports 64QAM ½, which is indicated to the base station and base station is informed of using highest MCS level or lower; the highest 64QAM ½ is considered as the fourth MCS).

 Regarding claim 5, 10, 15 and 20, Zhu further teaches wherein the highest scheduling MCS threshold supported by the terminal device is 64 QAM (Para 15: endpoint 140b may send an ECQI comprising the highest supported MCS level, 64QAM ½).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elbwart et al. (US 20110268043): fig 6: example report (sending) includes index #15, MCS 31, MCS 28, MCS 25, MCS 23, MCS 11; para 63-64: the highest supportable 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        10/23/2021